Citation Nr: 1415197	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  08-13 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation for post traumatic stress disorder (PTSD) in excess of 30 percent from July 1, 2005, and in excess of 50 percent from March 5, 2013.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1965 to June 1968.  

This matter initially came before the Board of Veterans Affairs (Board) on appeal from a February 2006 decision by the RO which, in part, assigned a 100 percent temporary total rating for hospitalization from May 4, 2005, and a 30 percent evaluation for PTSD from July 1, 2005.  A hearing at the RO before the undersigned was held in May 2011.  In August 2011, the Board remanded the appeal for additional development.  

By rating action in April 2013, the RO assigned an increased rating to 50 percent for PTSD; effective from March 5, 2013, the date of VA examination.  38 C.F.R. § 3.400(o)(2).  

In the April 2013 decision, the RO also granted entitlement to a total rating for compensation purposes based on individual unemployability (TDIU); effective from August 26, 2011.  In light of the favorable RO decision, the issue of entitlement to TDIU is no longer in appellate status and will not be addressed in this decision.  


FINDING OF FACT

From July 1, 2005, the Veteran's symptoms for PTSD more nearly approximated the degree of occupational and social impairment contemplated by a 50 percent scheduler rating, and no higher.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent, and no higher, for PTSD from July 1, 2005 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156(b), 3.159, 4.1-4.14, 4.130, Part 4, Diagnostic Codes 9411-9440 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in April 2005.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); see also, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Furthermore, based on the communications sent to the Veteran and his representatives over the course of this appeal, he has shown actual knowledge of the evidence that he is required to submit in this case.  Based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail on his claim.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing at the RO before the undersigned in May 2011.  The Board has also reviewed the Veteran's Virtual VA records.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Concerning the May 2011 Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  

In the present case, while the undersigned VLJ did not discuss the bases of the prior RO determination, she asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate his claim for increase.  Further, the Board remanded the appeal subsequent to the hearing, to obtain any outstanding treatment records and a current VA examination.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, the case has been subject to a prior Board remand.  The AMC provided additional VCAA notice, associated all VA treatment records with the files, and obtained a VA psychiatric examination.  The Board finds the VA examination was comprehensive and adequate upon which to base a decision concerning the claim for increase, and there is no competent evidence indicating that there has been a material change in the severity of the Veteran's PTSD since that examination.  The examiner personally interviewed and examined the Veteran, elicited a medical and occupational history, and provided a rational explanation for the conclusions reached.  

In light of the foregoing, the Board finds that the AMC has substantially complied with the August 2011 remand orders, and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board concludes that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Under Diagnostic Code (DC) 9411, a 30 percent evaluation is assignment when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is assigned when PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as" followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  

Factual Background

Historically, service connection was established for PTSD by the RO in October 2000, and was subsequently assigned a 30 percent rating; effective from January 24, 2000, the date of receipt of the Veteran's original claim.  38 C.F.R. § 3.400(b)(2).  

By rating action in February 2006, the RO assigned a 100 percent temporary total rating for hospitalization from May 4, 2005, and restored the 30 percent schedular evaluation from July 1, 2005.  The Veteran disagreed with the 30 rating giving rise to the current appeal.  

By rating action in April 2013, the Veteran's 30 percent rating was increased to 50 percent; effective from March 5, 2013, based primarily on the findings on a March 2013 VA examination.  Thus, the question before the Board is whether the Veteran is entitled to an evaluation in excess of 30 percent prior to March 5, 2013, and to an evaluation in excess of 50 percent from that date.  

The pertinent evidence of record includes VA psychiatric examinations in October 2005 and March 2013, numerous VA outpatient notes from 1983 to 2013, and the Veteran's testimony and that of his wife at a hearing at the RO in May 2011.  

The evidentiary record includes numerous VA medical records showing treatment for various maladies from 1983 to 2013.  The Veteran was also examined by VA twice during the pendency of this appeal, including in October 2005 and March 2013.  The Veteran's complaints and the clinical findings on all of the reports were not materially different and showed that he suffers with depressed mood, impaired sleep, nightmares, anger and avoidance behavior.  The GAF scores on the various medical reports during the pendency of this appeal ranged from 45 to 70.  

VA outpatient notes during the one year period prior to his claim for increase showed that the Veteran had a positive PTSD and depression screen on an annual examination in June 2004, and was referred to mental health services.  Prior to that, the records showed that the Veteran had not been treated for his PTSD since October 2003.  Prior his first psychiatric treatment (during the pendency of this appeal) in January 2005, the evidence showed that the Veteran suffered his third myocardial infarction in December 2004, and underwent a three stent procedure at that time.  The records also showed a history of four vessel coronary artery bypass graft in the early 1990s.  

VA psychiatric outpatient notes showed the Veteran was accepted into a PTSD group therapy program in January 2005, and that at the time, he worked in air conditioning maintenance at a VA hospital for 13 years, and had been working in that field for over 20 years.  When seen in March 2005, the Veteran reported increased symptoms with intrusive thoughts, poor memory, isolation, depression, poor sleep, anxiety and problems dealing with his anger.  On mental status examination, the Veteran looked tired, made poor eye contact and seemed preoccupied.  He was appropriately dressed and was alert and well oriented.  His speech was slow to respond but clear, coherent and relevant.  His mood was somewhat blunted and depressed and his affect was anxious, restricted and showed signs of anxiety when discussing traumatic events.  His thought process was logical and goal-directed, there was no evidence of delusions or hallucinations, and he denied any suicidal or homicidal ideations.  His judgment was intact, though his insight was somewhat limited.  The diagnosis was PTSD and the GAF score was 55.  The examiner indicated that the Veteran was eligible to apply for and attend the eight week VA PTSD program, and that he was encouraged to consider applying.  However, the Veteran indicated that he was not yet ready for the program because of his financial situation and work schedule, and that he would considered attending weekly sessions and possibly apply for the intensive program at a later date.  

The evidence showed that the Veteran was voluntarily admitted to an eight week VA PTSD program to help with anger issues in May 2005.  On admission, the Veteran complained of feeling depressed, chronic anxiousness, intermittent flashbacks and poor anger control which caused him to isolate himself.  He said that he sleeps well when he takes Ambien, otherwise he only sleeps a couple of hours a night.  He denied any suicidal or homicidal ideations or hallucinations, but admitted to intermittent anxiety when around crowds.  Mental status findings showed that his thought processes were relevant and coherent and his judgment and insight was intact.  The diagnosis was PTSD, and the GAF score was 50.  The Veteran actively participated in group therapy sessions and completed the program in late June 2005.  

When seen on follow-up in September 2005, the Veteran reported that he was medically retired from his job due to a heart condition and severe back problems.  On examination, the Veteran was appropriately dressed and groomed, his speech was clear and coherent, and he was alert and well oriented.  His affect was flat, but he was willing to talk and responded well to questions.  He maintained good eye contact and his thought process was relevant and coherent.  His memory, perceptions, judgment and insight were intact, and he was not hypervigilant.  The Veteran denied any suicidal or homicidal ideations or any hallucinations.  The GAF score was 70.  

The Veteran's complaints and the clinical findings and GAF score were the same when he was seen by VA on follow-up in November 2005.  

When examined by VA in October 2005 , the Veteran reported that he had been married for over 33 years, and that he had problems controlling his anger over the years which caused difficulties in the marriage, particularly for his wife.  He reported that he has a good relationship with his son, and had only two friends; one from Vietnam who lived out of state, and the other from work, but said that he rarely sees them anymore and preferred to keep to himself.  He had no real hobbies or interests anymore and spends most of his time outside with his dog or watching TV.  The Veteran reported poor concentration, difficulty trusting people, irritability and a short temper, intrusive thoughts and avoidance of things that triggered intrusive memories.  He had difficulty with anxiety and nervousness, and trouble falling asleep, but said that it was not as much of a problem now that he was retired and could sleep in.  He reported occasional suicidal thoughts, but denied any intent or plan.  On mental status examination, the Veteran was polite and cooperative and did not appear to be in acute distress.  His eye contact was intermittent but fair, his affect was moderately constricted, and his mood appeared depressed and anxious.  He was alert and well oriented, and his speech was relevant and coherent.  There was no evidence of psychosis, and he did not exhibit suicidal or homicidal thinking.  His memory was fair and his concentration appeared somewhat impaired.  The diagnosis was PTSD and the GAF score was 45.  

The Veteran's complaints and the clinical findings on outpatient notes from January 2006 through August 2008 were essentially unchanged.  The Veteran reported that his symptoms were up and down, but that he feels better when he takes his medications regularly and that he notices a difference when he stops taking it.  He also felt that the counseling session were beneficial.  The GAF scores during that time ranged from 65 to 70.  

At the hearing before the undersigned in May 2011, the Veteran testified to the difficulties he has with his PTSD and how it affected him when he was working.  The Veteran also reported some short-term memory problems and said that he continues to keep to himself and does not like to interact with people much.  He described his relationship with his son as "lukewarm" but said that it might be due to feelings that his son may harbor from excessive whippings he gave him as a child.  His wife testified about his irritability, nightmares and the affect that his PTSD has had on the family and their relationship over the years.  

The evidence of record indicated that the Veteran was not seen by VA from August 2008 until September 2010.  The Veteran's complaints and the clinical findings on VA outpatient records from September 2010 through December 2012, were not significantly different.  The Veteran reported that he was doing better and that his dreams were not as bad or as violent as before, and that when he does have nightmares, he was able to go back to sleep after waking.  He reported that he continued to see spiders and other objects, but said that it only happens when he wakes up, not when he's awake, and thinks that it may be due to his poor eyesight.  The Veteran talked about his poor physical health and his concern that a drawn out demise would affect his wife's financial situation, but said that he had no intention of committing suicide.  The mental status findings on all of the reports were essentially the same, and showed that he was alert and well oriented, that his speech was relevant and coherent, and that his thought process was goal-directed.  There was no evidence of psychosis or any suicidal or homicidal ideations.  (See i.e., September and December 2010 VA opt notes).  The GAF scores ranged from 55 to 56.  

When examined by VA in March 2013, the examiner indicated that the Veteran's medical records were reviewed and included a description of his complaints, symptoms and medical history.  The examiner noted that the Veteran's nightmares had decreased, that his mood was improved and that he was coping better.  The Veteran reported that he had been married for 41 years and had a good relationship with his wife and his son, and that his son now lives at home with them.  The Veteran said that he spends his time watching TV and that in warmer weather, he enjoys going out into the woods and watching the wildlife.  He said that he and his wife dine out frequently and that they try to make it a weekly event.  The mental status findings included anxiety, suspiciousness, chronic sleep impairment, mild memory loss and disturbance of mood.  The diagnosis was PTSD, and the examiner indicated that there was no other psychiatric disorder present.  The GAF score was 58.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but was generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

Analysis

VA regulations provide that when evaluating a mental disorder, the rating agency must consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  

In this case, while the evidence suggests that the Veteran has been able to control his symptoms with medication over the years, the Board does not discount the effect that his irritability, mood swings, sleep disturbance and depression have had on his daily life.  Although the more recent medical reports indicated that the Veteran's nightmares have decreased and that his mood had improved, the Veteran continues to isolate himself and has periods of irritability and mood disturbance which affect his social capacity.  The fact that his current regimen of medications have had a positive effect on his symptoms does not diminish the degree of his psychiatric impairment.  The evidence showed that the Veteran's symptoms, particularly his irritability and anger issues have had a significant impact on his personal and professional relationships over the years.  Overall, the Veteran's symptomatology and the description of the severity of his psychiatric impairment by various VA examiners were essentially the same during the entirety of this appeal.  

The GAF scores during the pendency of this appeal, included a 45 on VA examination in October 2005, and 50 on a PTSD inpatient program in May/June 2005.  However, the GAF scores on all the other reports of record, including numerous individual therapy sessions and the most recent VA examination in March 2013, ranged from 55 to 70.  A GAF score ranging from 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score between 61 and 70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft with the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition of the American Psychiatric Association in the rating schedule).  The GAF score is an indicator of the examiner's assessment of the individual's overall functioning.  

In this regard, while the Veteran was assigned GAF scores of 50 and 45 on a domiciliary admission in May 2005, and on VA examination in October 2005 respectively, the Board finds that the reported scores, in this case, are less persuasive than those rendered by the various treating examiners during the course of this appeal.  The scores rendered by the treating examiners were based on their observations and interactions with the Veteran over an extended period of time, and more likely reflects the severity of his overall symptomatology, rather than from a single interview or evaluation.  Furthermore, the GAF scores are consistent with impairment that more nearly approximates moderate impairment, with the 50 and 45 scores representing an outlier or temporary exacerbation in functioning.  

The material question is whether the Veteran has sufficient occupational and social impairment to disrupt his performance of occupational tasks to the extent set forth in the rating criteria described above for a higher evaluation of 50 percent or greater prior to January 2, 2013.  38 C.F.R. § 4.130 (2013).  

After reviewing the evidence of record, the Board concludes that the Veteran's psychiatric disability picture during the pendency of this appeal more closely approximated the criteria for a 50 percent schedular rating, and no higher.  

While the evidence shows reduced reliability and some problems with interpersonal relationships, it does not suggest that his PTSD is of such severity to warrant a rating of 70 percent or higher.  The evidence does not reflect any impairment of thought process or communication or other symptoms, such as, inappropriate behavior, actual danger of hurting himself or others, or an inability to perform the routine activities of daily living.  The Veteran has never displayed any evidence of disorientation or any psychotic symptoms.  The evidence showed that he has been, at all times, well-oriented and that his thought processes were logical, coherent and goal directed.  

In this case, the evidence of record does not show that the Veteran's symptomatology is reflective of the severity and persistence to warrant an evaluation in excess of 50 percent at any time during the pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, there is no objective evidence that any manifestations related to the Veteran's PTSD are unusual or exceptional.  For the reasons discussed above, the Board finds that the schedular rating criteria adequately contemplates the impairment caused by the Veteran's PTSD.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the Veteran was granted TDIU by the RO in April 2013; effective from August 26, 2011.  Thus, the question in this case, is whether the Veteran's PTSD prior to August 26, 2011 was of such severity so as to preclude substantially gainful employment.  In this regard, the evidence showed that while the Veteran's symptoms caused some occupational and social impairment over the years, he was gainfully employed for over 20 years,  his symptoms, and that he was forced into an early retirement because of significant physical health problems.  

While the Veteran reported that his irritability and anger sometimes affected him when he was employed, the record showed that he worked for more than 20 years in air conditioning maintenance and did not report any time lost at work because of his psychiatric symptoms.  The has never alleged that he was or is unable to work because of his PTSD, alone, nor do the medical reports during the pendency of this appeal suggest that his psychiatric symptoms preclude substantially gainful employment.  

For the reasons discussed above, the Board finds that there is no competent or probative evidence that the Veteran's PTSD symptoms alone rendered him unemployable.  Accordingly, the Board finds that further consideration of entitlement to TDIU is not warranted.  


ORDER

An increased evaluation to 50 percent for PTSD is granted, subject to VA laws and regulation concerning payment of monetary benefits.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


